DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 7, 9, 11, and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 6, 7, 9, 14, and 16 is a relative term which renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree or percentage, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, there is nothing in the specifications that clearly indicates what is covered by the tern “about” and there is close prior art such that it is unclear what values the applicant intends to be encompassed by the term “about” that would distinguish from the prior art, see MPEP 2173.05(b). For expedited prosecution, Examiner will give the term “about” the broadest reasonable interpretation to encompass values that are reasonably taught by the similar prior art.
Claim 11 recites the limitation "the olefin-based elastomer" in line 1. There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution Examiner will interpret claim 11 to be dependent on claim 10.  
Claims 15-19 are rejected as being dependent on rejected claims above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-46, 50-52, 54, 56-57, and 68 of U.S. Patent No. 10,913,853 (Johnson ‘853). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the species or sub-genus.
	Claim 1 of the instant application and claim 44 of Johnson ‘853 both disclose an oral treatment device, comprising: a wax-based composition having a three-dimensional form, wherein the wax-based composition is comprised of: 50% to 95% by weight of a wax component; and a thermoplastic elastomer component.  
	Claims 2-4 of the instant application is substantially disclosed by claim 44-46 of Johnson ‘853.
	Claims 5-7 of the instant application is substantially disclosed by claim 50-52 of Johnson ‘853.
	Claim 8-9 of the instant application is substantially disclosed by claim 54 of Johnson ‘853.
	Claims 10-13 of the instant application is substantially disclosed by claim 56-59 of Johnson ‘853.
Claim 20 of the instant application and claim 68 of Johnson ‘853 both disclose a method for providing oral treatment, comprising: obtaining an oral treatment device comprising: a wax-based composition having a three-dimensional form, wherein the wax-based composition is comprised of: 50% to 95% by weight of a wax component; and a thermoplastic elastomer component; and performing oral treatment using the oral treatment device.

Claims 14-15, 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-23 of U.S. Patent No. 10,646,318 (Johnson ‘318). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting patent the conflicting patent anticipates the claimed subject matter. 
Claim 14 of the instant application and claim 16 of Johnson ‘318 both disclose a method of manufacturing an oral treatment device, comprising: combining a wax component and a thermoplastic elastomer component to form a mixture comprising about 50% to about 95% by weight of the wax component; processing the mixture to form a wax-based composition comprised of the wax component blended with the thermoplastic elastomer component; and forming the wax-based composition into a three-dimensional form.
Claims 15 of the instant application is substantially disclosed by claim 16 of Johnson ‘853.
Claims 17-18 of the instant application is substantially disclosed by claim 17 of Johnson ‘853.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,646,318 (Johnson ‘318) in view of Chott (US 6302686).
Claim 16 of the instant application and claim 16 of Johnson ‘318 both disclose The method of claim 14.
Claim 16 of Johnson ‘318 is silent on wherein processing includes heating the mixture to a temperature in a range of about 50°C to about 225°C and applying pressure to the mixture in a range about 1000 psi to about 30,000 psi.
Chott teaches an analogous method of manufacturing an intra oral device from a composition (col 3 ln 15-25) and further includes using a pressure pot which heats the mixture to a temperature in a range of about 50°C to about 225°C and applying pressure to the mixture in a range about 1000 psi to about 30,000 psi (col 3 ln 15-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing as taught by Claim 16 of Johnson ‘318 to use a pressure pot as taught by Chott as it is known to be a conventional and reliable way to make a durable appliance (Chott col 1 ln 30-40, col 1 ln 55-60). 
Examiner further notes, in light of cited prior art that the claimed temperatures and pressures  are design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit the material selected. The claimed temperatures and pressures  which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed temperatures and pressures within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,646,318 (Johnson ‘318) in view of Lesniak (US 7775214).
Claim 19 of the instant application and claim 17 of Johnson ‘318 both disclose a the method of claim 17 and parent claim 14. 
Claim 17 of Johnson ‘318 is silent on wherein the extruder forms the wax-based composition into a strand, the method further comprising cutting the strand into pellets and injection molding the pellets into the three-dimensional form.
Lesniak teaches an analogous oral orthosis manufacturing method wherein the mixture is formed into strands by an extruder, the method further comprising cutting the strand into pellets and injection molding the pellets into the three-dimensional form (col 5 ln 55-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the composition of Claim 17 of Johnson ‘318 in the manner as taught by Lesniak to be a conventional and thus reliable method of manufacturing a device from a composition (Lesniak col 5 ln 55-65). 
 
Allowable Subject Matter
Claims 1, 14, and 20 would be allowable if rewritten or amended to overcome the Double Patenting rejections and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 14, and 20 each disclose an oral treatment device, comprising: a wax-based composition having a three-dimensional form, wherein the wax-based composition is comprised of: 50% to 95% by weight of a wax component; and a thermoplastic elastomer component.  
The closest prior art of record is Persichetti (US 2003/0075184) which discloses an oral treatment device (Fig 1, [0004], baseplate member, capable of providing oral treatment by reducing the pressure between the teeth, would treat bruxism for example), comprising: a wax-based composition ([0029], [00321], composition with wax and an additive) having a three-dimensional form (Fig 1, [0004], baseplate member is a sports guard), wherein the wax-based composition is comprised of: 50% to 95% by weight of a wax component ([0029], 50-90 % wax by weight, “substantially include wax” interrupted to be the percentages between the given exact examples).
While Persichetti teaches that the composition may include an addition for hardening of the device ([0031]), Perischetti, alone or in combination, is silent on a thermoplastic elastomer component. 
Kamohara (US 2003/0088011) was considered, however, Kamohara is designed specifically so that it is "not deformed even after the application of an impact" [0036] and is far from being a "wax-based composition", with at least 50%, as required by Applicant. Kamoraha teaches including a bit of wax in a device that is predominantly a mixture of a styrene block copolymer and a thermoplastic resin, so that the composition avoids plastic deformation and doesn't become sticky in the mouth, thus, the teachings of Kamoraha would not suggest to one of ordinary skill in the art the modification of a user-formable wax-based oral treatment device of Perischetti.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/             Examiner, Art Unit 3786